It is impossible to determine from the conflicting affidavits which appear in the record whether or not the defendants violated the terms of the stipulation of settlement. The only fact which the defendants do not dispute is the removal of the plaintiff as an officer, employee and director of the corporation. However, they assert that their action was justified because of his grievous misconduct *739in connection with corporate affairs. We have determined, therefore, that the order should be reversed, with twenty dollars costs and disbursements to the appellants, and the controversy referred to an official referee to hear and report as soon as possible to Special Term. Settle order on notice. Present —: Martin, P. J., O’Malley, Glennon, Cohn and Callahan, JJ.